   Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 1 of 8 PageID #:820



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


The Bend Hotel Development              )
Company, LLC,                           )
                                        )
      Plaintiff,                        )
                                        )
                                        )
      v.                                )    No. 20 C 4636
                                        )
The Cincinnati Insurance                )
Company                                 )
                                        )
      Defendant.                        )


                      Memorandum Opinion and Order

     The complaint in this case recites what has unfortunately

become a familiar fact pattern. Plaintiff, a hotel located in East

Moline, Illinois, saw its business plummet in the wake of Governor

Pritzker’s March 2020 public health orders requiring the closure

of all non-essential businesses in an effort to control the spread

of Covid-19 (the “Closure Orders”). Plaintiff sought coverage for

losses from defendant Cincinnati, from whom it had purchased an

“all risk” insurance policy. Defendant denied coverage, and this

lawsuit followed.

     Plaintiff claims that defendant’s denial of coverage amounts

to a breach of the parties’ insurance contract, and it seeks

damages and a declaratory judgment that defendant has a duty to

cover the losses it claims. Plaintiff also asserts a claim for bad
   Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 2 of 8 PageID #:821



faith denial of insurance coverage under ILCS 5/155 and seeks

additional damages available under that statute, as well as an

award of attorneys’ fees and costs. Defendant moves to dismiss the

complaint pursuant to Fed. R. Civ. P. 12(b)(6). The motion is

granted.

     All appear to agree that Illinois law governs the parties’

dispute. In Illinois, the construction of an insurance policy is

a question of law. Country Mut. Ins. Co. v. Livorsi Marine, Inc.,

856 N.E.2d 338, 342 (2006). “If the words used in the policy are

clear and unambiguous, they must be given their plain, ordinary,

and popular meaning.” Cent. Ill. Light Co. v. Home Ins. Co., 821

N.E.2d 206, 213 (2004). While ambiguous terms—that is, terms that

are susceptible to more than one reasonable interpretation—must be

construed in favor of coverage, Outboard Marine Corp. v. Liberty

Mut. Ins. Co., 607 N.E.2d 1204, 1212 (1992), “[a] policy provision

is not rendered ambiguous simply because the parties disagree as

to its meaning,” Founders Ins. Co. v. Munoz, 930 N.E.2d 999, 1004

(2010).

     The policy provisions at issue are the following:

     SECTION A. COVERAGE.

     We will pay for direct “loss” to Covered Property at the
     “premises” caused by or resulting from any Covered Cause
     of Loss.

     * * *

     (1) Business Income

                                       2
Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 3 of 8 PageID #:822



      We will pay for the actual loss of “Business Income”
      and “Rental Value” you sustain due to the necessary
      “suspension” of your “operations” during the “period
      of restoration”. The “suspension” must be caused by
      direct “loss” to property at a “premises” caused by
      or resulting from any Covered Cause of Loss. With
      respect to “loss” to personal property in the open or
      personal property in a vehicle or portable storage
      unit, the “premises” include the area within 1,000
      feet of the building or 1,000 feet of the “premises”,
      whichever is greater.

  * * *

  (2) Extra Expense

      (a) We will pay Extra Expense you sustain during the
      “period   of  restoration”.   Extra   Expense   means
      necessary expenses you sustain (as described in
      Paragraphs (2)(b), (c) and (d)) during the “period of
      restoration” that you would not have sustained if
      there had been no direct “loss” to property caused by
      or resulting from a Covered Cause of Loss.

      (b) If these expenses reduce the otherwise payable
      “Business Income” “loss”, we will pay expenses (other
      than the expense to repair or replace property as
      described in Paragraph (2)(c)) to:

          1) Avoid or minimize the “suspension” of business
             and to continue “operations” either:

            a) At the “premises”; or

            b) At   replacement  “premises”   or temporary
            locations, including relocation expenses and
            costs to equip and operate the replacement
            location or temporary location; or

          2) Minimize the “suspension” of business if you
             cannot continue “operations”.

      (c) We will also pay expenses to:

          1) Repair or replace property; or



                                    3
Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 4 of 8 PageID #:823



        2) Research,   replace or   restore                the  lost
           information on damaged “valuable               papers and
           records”;

      but only to the extent this payment reduces the
      otherwise payable “Business Income” “loss”. If any
      property obtained for temporary use during the
      “period of restoration” remains after the resumption
      of normal “operations”, the amount we will pay under
      this Coverage will be reduced by the salvage value of
      that property.

      (d) Extra Expense does not apply to “loss” to Covered
      Property as described in the BUILDING AND PERSONAL
      PROPERTY COVERAGE FORM.

  (3) Civil Authority

      When a Covered Cause of Loss causes damage to property
      other than Covered Property at a “premises”, we will
      pay for the actual loss of “Business Income” and
      necessary Extra Expense you sustain caused by action
      of civil authority that prohibits access to the
      “premises”, provided that both of the following
      apply:

      (a)   Access to the area immediately surrounding the
            damaged   property  is   prohibited  by  civil
            authority as a result of the damage; and

      (b)   The action of civil authority is taken in
            response to dangerous physical conditions
            resulting from the damage or continuation of the
            Covered Cause of Loss that caused the damage, or
            the action is taken to enable a civil authority
            to have unimpeded access to the damaged
            property.


      This Civil Authority coverage for “Business Income”
      will begin immediately after the time of that action
      and will apply for a period of up to 30 days from the
      date of that action.

      This Civil Authority coverage for Extra Expense will
      begin immediately after the time of that action and
      will end:

                                    4
   Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 5 of 8 PageID #:824




                 1) 30 consecutive days after the time of that
                    action; or
                 2) When your “Business Income” coverage ends;

          whichever is later.

     SECTION G. DEFINITIONS

     * * *



                 8. “Loss” means accidental physical loss or accidental

                   physical damage.

(Policy at 3, 18-19, 38.)

     Plaintiff concedes that by its terms, the policy “ostensibly

covers only damages related to the physical building.” Resp. at 4.

But plaintiff argues that by expressly excluding “intangibles”

such as “damage to computer networks, and damage caused by smog,

pollutants, radiation, criminal acts like fraud, animal waste, and

fungi,”    the    policy     implicitly    included     coverage     for   other

“condition[s] that render the property unusable,” including “a

physical intrusion into the property” of a virus such as the novel

coronavirus that causes Covid-19. Id. at 4-5. This argument has

several flaws.

     First,      plaintiff    does   not   allege     losses    caused     by    an

“intrusion” of coronavirus into the physical property; it alleges

loss of business resulting from the Closure Orders. In this

respect, plaintiff’s allegations differ from those in Studio 417,


                                       5
   Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 6 of 8 PageID #:825



Inc. v. Cincinnati Ins. Co., No. 20-CV-03127-SRB, 2020 WL 4692385,

at *4 (W.D. Mo. Aug. 12, 2020), where the complaint alleged that

“COVID-19 allegedly attached to” the plaintiff’s property, making

it “unsafe and unusable.” The court held that these allegations

were sufficient to allege a “direct physical loss” which, the court

explained, “is not synonymous with physical damage” under Missouri

law. Id. 2020 WL 4692385, at *5.

     Second, even if plaintiff had alleged the presence of the

coronavirus on the premises, every court in this district that has

interpreted similar provisions under Illinois law has concluded

that the virus does not cause “direct physical loss or damage” to

property. See Bradley Hotel Corp. v. Aspen Specialty Ins. Co., No.

20 C 4249, 2020 WL 7889047, at *3 (N.D. Ill. Dec. 22, 2020); T &

E Chicago LLC v. Cincinnati Ins. Co., No. 20 C 4001, 2020 WL

6801845, at *4 (N.D. Ill. Nov. 19, 2020) (collecting cases); Sandy

Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL

5630465, at *2 (N.D. Ill. Sept. 21, 2020), reconsideration denied,

No. 20 CV 2160, 2021 WL 83758 (N.D. Ill. Jan. 10, 2021).

     In Sandy Point—a case on all fours with this one as it raised

the same claims based on the same policy provisions in a contract

issued by the same insurer and was litigated by the same attorneys—

the court explained:

     The critical policy language here—“direct physical
     loss”—unambiguously requires some form of actual,
     physical damage to the insured premises to trigger

                                       6
   Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 7 of 8 PageID #:826



       coverage. The words “direct” and “physical,” which
       modify the word “loss,” ordinarily connote actual,
       demonstrable harm of some form to the premises itself,
       rather than forced closure of the premises for reasons
       extraneous to the premises themselves, or adverse
       business consequences that flow from such closure.

Id., 2020 WL 5630465, at *2. As in that case, plaintiff has not

alleged any physical alteration or structural degradation to the

premises, nor the need to “repair,” “replace,” or “restore” any

physical element of the property in order to reopen for business.

Yet,   business    interruptions      necessitated      by   such    activities

“during the ‘period of restoration’” are the types of losses

covered by the Business Income and Extra Expense provisions, both

of which are incorporated into the Civil Authority provisions and

must, in any event, be caused by “direct loss” or “damage” to

property.

       For these reasons, it does not change the analysis that

defendant could have, but did not, explicitly disclaim losses

caused by viral or bacterial contamination, as plaintiff observes.

See Resp. at 13-14. Plaintiff does not allege losses caused by

viral contamination; and even if it did, the absence of such an

exclusion does not inject ambiguity into the plain language of

policy’s express terms, which require direct physical loss or

damage to the covered property.

       The coronavirus has undeniably wreaked havoc not only on the

physical health of millions of Americans, but also on the economic


                                       7
    Case: 1:20-cv-04636 Document #: 19 Filed: 01/27/21 Page 8 of 8 PageID #:827



health of the country and of businesses such as plaintiff. While

I   am   sympathetic     to   plaintiff’s      difficult     situation,     I     am

constrained by the unambiguous terms of the policy to conclude

that the losses it claims as a result of the Closure Orders are

not covered. Accordingly, the motion to dismiss is granted.



                                            ENTER ORDER:




                                      _____________________________
                                             Elaine E. Bucklo
                                       United States District Judge

Dated: January 27, 2021




                                        8
